Citation Nr: 1127170	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left knee disorders. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse & his daughter


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied entitlement to service connection for lumbar strain, degenerative disc disease.

The Veteran testified before the undersigned in April 2011.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's current low back disorder is as likely as not causally related to his service-connected right and left knee disorders. 


CONCLUSION OF LAW

A low back disorder is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran contends that his current low back disorder was caused or aggravated by his service-connected right and left knee disabilities.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Here, service treatment records reveal that the Veteran complained of lower back pain in the L4-5 region in August 1990, which was diagnosed as back strain.  However, as mentioned above, the Veteran has not contended an in-service incurrence of a back disorder.  Rather, he has maintained that his current disorder developed secondary to his service-connected right and left knee disabilities.   

The Veteran was afforded a VA spine examination in May 2004, at which time he was diagnosed with lumbar strain residuals.  The examiner opined that the Veteran's back disorder was not as least as likely as not related to the documented in-service back strain because the Veteran denied any back pain until approximately 2001.  The examiner also opined that the Veteran's back disorder was not as least as likely as not related to his service-connected left knee disorder because the Veteran exhibited normal posture and gait and because degenerative joint disease of the left knee is not accepted as a cause of low back pain.  The examiner did not offer an opinion as to the likelihood that the Veteran's knee disorders aggravated his low back disorder. 

However, the Veteran has submitted several private medical opinions linking his current low back disorder to service or to his service-connected right and left knee disorders.  In correspondence dated in October 2006, the Veteran's private chiropractor, J. C. Josey, D.C., opined that the Veteran's existing back condition is caused by his preexisting left and right knee conditions and that surgical procedures on both knees have caused him to walk with an altered gait which shifts his weight from one knee to another and has caused hip and back pain.  

Similarly, correspondence dated in October 2006 from Dr. A. Ambrosino, another private chiropractor, also opined that the past injuries to the Veteran's knees have caused him to walk with an altered gait which shifts his weight from one knee to the other and causes back and hip pain.  

Correspondence dated in May 2011 from private orthopedic physician H. L. Fowler, M.D., opined that the "traumatic arthritis involving his hip is ultimately developmental in nature" and that "[t]he military activities that he has performed over multiple years obviously have contributed to the development of some traumatic arthritis and the same is quite possibly true for his lumbar spine."

Finally, correspondence dated in May 2011 from private chiropractor A. Carr, D.C., indicated that the Veteran  "suffers from a hip condition which may be developmental however it did not give [the Veteran] any problems until 5 years ago as his knee conditions have progressively gotten worse" and that the Veteran "has no other known risk factors that may have precipitated his current condition and has never had trauma to his hips or back which could have contributed to his condition."  The chiropractor concluded that "it is more likely than not that his active duty service connected injuries to his knees coincide [with] the traumatic developments of his hips and lumbar spine."

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran has been diagnosed with lumbar subluxation, increased lumbar curve, and traumatic arthritis of the lumbar spine.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for right and left knee disorders.  

Turning to crucial Wallin element (3), in view of the totality of the evidence, including the Veteran's current complaints and objective findings of a low back disorder as well as the medical opinions provided by the Veteran's private chiropractors and physicians, the Board finds that it is as likely as not that the Veteran's low back disorder is proximately due to or the result of his service-connected right and left knee disabilities.  

Consequently, the Board finds that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, service connection for a low back disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder as secondary to service-connected right and left knee disorders is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


